[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OR OPINION RE: MOTION #102.01 AND #102.02 FOR CUSTODY AND SUPPORT PENDENTE LITE
The Court grants custody of the minor children to the defendant mother, pendente lite.
The court awards the sum of Two Hundred Thirty ($230.00) Dollars per week as unallocated child support to the defendant. The court finds that the financial affidavit filed by the plaintiff understates substantially his current earnings. The court has reviewed the actual funds going through a checking account produced pursuant to a subpoena and finds credible the evidence of historic cash payments to plaintiff for work done. Furthermore, there is ample evidence of cash deposits into the checking account, the CT Page 135 register of which is defendant's exhibit 1. The employability of the plaintiff is greater, the court believes then the level indicated by the proof available to defendant during the pendente lite stage of this proceeding.
The order of child support is retroactive to September 30, 1992, the date of the filing of the motion.
DRANGINIS, J.